Citation Nr: 0318002	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

In an April 1996 decision, the Board denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder, and the veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 1997, the Court granted a Joint Motion for Remand and 
to Stay Proceedings filed by the veteran's representative and 
by the Secretary of Veterans Affairs (Secretary).  
Subsequently, in October 1997, the Board remanded this case 
to the RO for development in compliance with the joint motion 
granted by the Court, including the procurement of additional 
medical records.  

Following completion of this development, the Board denied 
the veteran's claim again in a July 2000 decision.  The 
veteran again appealed this denial on the basis of the 
Veterans Claims Assistance Act of 2000, and the Court granted 
his unappealed motion to vacate the decision in an April 2001 
order.  Subsequently, the Board denied the veteran's claim 
again in a January 2002 decision.  The veteran appealed this 
decision, and the joint motion for remand of the veteran and 
the Secretary was granted in an October 2002 order.  As such, 
the case is again before the Board.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

To date, however, the RO has not notified the veteran of the 
provisions of the VCAA or adjudicated his claim under such 
provisions.  This action needs to be accomplished prior to 
Board adjudication of the veteran's claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Additionally, the Board finds that an additional examination 
addressing the etiology of his claimed psychiatric disorder 
is warranted.  The prior examination report, from May 1998, 
reflects that the veteran's history of mental health 
treatment in service was considered and that "it is at least 
as likely as not that earlier diagnosis in 1958 is not 
related to his current problems."  The semantics of this 
particular statement, essentially a double negative, ensure 
that the question of etiology posed in this particular case 
have not been adequately resolved.  Therefore, a further 
opinion is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Then, the RO should provide the 
veteran with a VA psychiatric examination 
to address the nature, extent, and 
etiology of his current disorder.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Based on the 
examination results and the claims file 
review, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's current acquired psychiatric 
disorder is etiologically related to 
service and specifically to the mental 
health treatment he received during 
service.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
for service connection for an acquired 
psychiatric disorder.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2002) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board. 

The purpose of this REMAND is to obtain additional 
development and ensure full compliance with both the VA's due 
process requirements and the noted Court order, and the Board 
intimates no opinion as to the ultimate merits of this 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




